General Information
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election
Applicant’s election of Group II (views 2.1 – 2.7 in the reply filed on 03/02/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse.  See MPEP § 818.01(a).

Reproductions
To place the application in a better condition for allowance, applicant should delete the non-elected embodiments of views 1.1 – 1.7, 31. – 3.7 and 4.1 – 4.7 from the reproductions.

Specification
The specification is objected to as follows:
To place the application in a better condition for allowance, applicant should delete descriptions of views 1.1 – 1.7, 31. – 3.7 and 4.1 – 4.7 from the specification.

The title of the claimed design “Decorated frame for mirrors” does not correspond to applicants claim.  The reproductions show the claimed design having both a clock and mirrors in view 2.5; therefore, the title is directed to less than what is shown in solid lines in the reproductions.  See 37 CFR 1.1025 and MPEP 2920.04(a) I.  Applicant should amend the tittle throughout the application to correspond to the claim.

Views 2.2 and 2.5 are described as front views.  However, it appears that they may be perspective views of the claimed design.  Clarification is required.  If views are indeed perspective views, the specification should be amended to accurately describe the point of view.  See MPEP 2904(a) II.

The descriptions in the paragraph which follows the description of the views “These durable mirror frames … easy to assemble them” includes impermissible statements describing structural information that are directed to construction of the frame which is not pertinent to understanding the aesthetic appearance of the claimed design and should be deleted. The functional and/or structural features stressed by applicant are of no concern in design cases, and are neither permitted nor required. Function and structure fall under the realm of utility patent applications.  Applicant should delete the above descriptions.  See MPEP 2920.04(a) II.
	
Claim Rejection - 35 USC § 112
The claim is rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

The claim is indefinite and nonenabling because the exact appearance of the design cannot be determined.  In particular: 
The shape and configuration of the claimed design cannot be clearly understood.  Views 2.1 and 2.7 are described as cross-sectional views; however, the plane in which the section is taken cannot be determined.  Furthermore, there is no indication of the section portions of the object in these views rendering it impossible for one skilled in the art to make and use the same.

This portion of the rejection may be overcome by indicating the plane upon which the section is taken and the portions of the article that are the section using clear, clean crisp lines.

The shape and configuration of the rear of the claimed design cannot be determined.  Views 2.2 and 2.6 show the lower rear corners having a pointed, angled ends; views 2.3 and 2.4 show the lower rear corners having straight, flat ends; and, view 2.5 does not complete the lines to define the appearance of the corner; therefore, its appearance cannot be determined.


















[AltContent: arrow]













This portion of the rejection may be overcome by amending the reproductions to show the shape and configuration of the lower rear corner using clear, clean crisp lines in all of the views.

The shape and configuration of the claimed design cannot be determined.  The description in the paragraph which follows the figure descriptions “every design has several characteristics added features that create industrial expansion, such as, (1) interior glasses on both left and right side wings and front, (2) special window designed for both normal and digital wall clock or digital monitor screen, (3) rubber panels on both sides, front, up and down, (4) metal panels for the base, (5) PVC water resistant, (6) plastics meant for LED Light, (7) bar handle” attempt to broaden the scope of the claimed design beyond that which is shown in the drawings by describing embodiments and variations that are not shown in the reproductions.   These descriptions fail to particularly point out and distinctly claim the shape and appearance of the claimed design; therefore, the actual scope of the claim cannot be determined.  Furthermore, these descriptions includes impermissible statements describing structural information. See MPEP 2920.04(a) II.

Those portion of the direction may be overcome by deleting the above descriptions.

It cannot be determined whether the claimed design is comprised of a single embodiment or if there are multiple embodiment.  The title and claim is directed to a decorative frame for mirrors as shown in the front view 2.2.  However, the front view 2.5 shows the claimed design having a clock and mirror within the frame.

This portion of the rejection may be overcome by consistently showing the claimed design throughout the reproductions.  If there are indeed two separate embodiments in the elected group, a further restriction will be necessary.

Care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121 when preparing new reproductions.   Each sheet of reproductions submitted after the filing date of an application must be labeled in the top margin as either "REPLACEMENT SHEET" or "NEW SHEET" pursuant to 37 CFR 1.121(d).  Applicant is reminded that the numbering of the reproductions and legends must follow the Hague Administrative Instructions Section 405(a) consisting of two separate figures separated by a dot (e.g., 1.1, 1.2, 1.3, etc. for the first design, 2.1, 2.2, 2.3, etc. for the second design, and so on) (see 37 CFR 1.1026 and MPEP 2909.02)

Conclusion
The claim stands rejected under 35 USC § 112(a) and (b).

The claim is patentable over the cited prior art; however, a final determination of patentability will be made upon resolution of the above rejection.

Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY ANN CALABRESE whose telephone number is (571)272-8704.  The examiner can normally be reached Monday through Thursday from 7:00am to 5:30pm, Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shannon Morgan, can be reached at (571) 272-7979.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Discussion of the Merits of the Application 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.

Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   
The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at mary.calabrese@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable 

When Responding to Official USPTO Correspondence 
When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window

See https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Note that correspondence received will appear in Public PAIR, which may be viewed by the applicant at:
https://portal.uspto.gov/pair/PublicPair


/MARY ANN CALABRESE/Primary Examiner, Art Unit 2913                                                                                                                                                                                                        
03/09/2021